    Case 1:19-md-02895-LPS Document 151 Filed 07/14/20 Page 1 of 3 PageID #: 3412

                    MORRIS, NICHOLS, ARSHT                    &   TUNNELL      LLP
                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
BRIAN P. EGAN
(302) 351-9454
began@mnat.com
                                              July 14, 2020

The Honorable Jennifer L. Hall
United States District Court
844 North King Street
Wilmington, DE 19801
        Re:      In re: Sensipar Antitrust Litig., C.A. No. 19-md-2895, 19-369, 19-1461 (LPS) (JLH)
Dear Judge Hall:
        We write on behalf of Defendants in response to your Honor’s July 13 Order requesting the
parties’ views on whether, if the Court dismisses Indirect-Purchaser Plaintiffs’ (“EPPs”) federal
antitrust claims, their state law claims should also be dismissed. D.I. 150. Defendants respectfully
submit that the answer to the Court’s question is yes, both because EPPs fail to state a claim and
because EPPs waived any contrary argument.
        First, EPPs’ state law claims are based on the same factual allegations that underlie the federal
antitrust claims. Compare D.I. 12 ¶ 106, with id. ¶ 124; compare id. ¶ 117, with id. ¶ 134.1 Where
plaintiffs plead federal antitrust claims and state law claims based on the same factual allegations, and
the federal claims are dismissed, the state law claims are routinely and summarily dismissed as well.
See, e.g., Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 934 (3d
Cir. 1999); In re Suboxone (Buphrenorphine Hydrochloride & Naloxone) Antitrust Litig., 2017 WL
4642285, at *11–12 (E.D. Pa. Oct. 17, 2017) (dismissing 35 state antitrust claims “for the same
reasons” as federal claims because the state laws “continue to be consistently interpreted in parallel, if
not identically, with the Sherman Act.”); In re Digital Music Antitrust Litig., 592 F. Supp. 2d 435, 447
(S.D.N.Y. 2008), vacated on other grounds sub nom. Starr v. Sony BMG Music Entm’t, 592 F.3d 314
(2d Cir. 2010).
        Second, EPPs waived any argument that the state law claims should survive dismissal of the
federal antitrust claims by failing to make any argument to that effect in their brief. In Defendants’
motion to dismiss, they cited Suboxone, supra, and expressly argued that EPPs’ claims failed for the
same reasons that the direct purchaser plaintiffs’ federal claims failed. D.E. 32, at 1-2; see also D.I.
101, at 1. EPPs did not even address—much less dispute—this argument in their Opposition. It is well
established that the “absence of any response by [Plaintiff] to defendant’s arguments” results in
“abandon[ment] and dismiss[al].” See Riddell v. Gordon, 2008 WL 4766952 at *4 (D. Del. Oct. 31,
2008); New Shah, Inc. v. Shah, 2000 WL 1728251 at *3 (D. Del. June 20, 2000) (“To the extent
Plaintiffs did not intend to abandon these claims, the court finds that [Plaintiffs] have done so by failing
to respond to apparently meritorious arguments raised in [Defendant’s] opening brief.”).

1
 The allegations in paragraphs 117 and 134 also appear in the state-specific paragraphs pertaining to
consumer protection claims. See, e.g., ¶¶ 146, 151, 156. The unjust enrichment claims are specifically
pled “in the alternative” to EPPs’ other theories based on the same factual allegations. Id. ¶ 160.
 Case 1:19-md-02895-LPS Document 151 Filed 07/14/20 Page 2 of 3 PageID #: 3413

The Honorable Jennifer Hall
July 14, 2020
Page 2


                                           Respectfully,

                                           /s/ Brian P. Egan
                                           Brian P. Egan (#6227)

BPE/rah
cc:   All Counsel of Record (via electronic mail)
 Case 1:19-md-02895-LPS Document 151 Filed 07/14/20 Page 3 of 3 PageID #: 3414


                                        RULE 7.1.1 CERTIFICATE


       Pursuant to D. Del. LR 7.1.1, counsel for Defendants certify that the parties have conferred

regarding the Court’s July 13, 2020 Oral Order (D.I. 150), and confirmed that the parties will submit

their own respective letters in response to the Court’s Order.


                                              /s/ Brian P. Egan
                                              ______________________________________
                                              Brian P. Egan (#6227)
